Exhibit 10.2
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement dated October 15, 2010 by and between
Catalytic Solutions, Inc., a California corporation (“Assignor”), and Clean
Diesel Technologies, Inc., a Delaware corporation (“Assignee”);
W I T N E S S E T H:
WHEREAS, Assignor and Aran Asset Management SA, Cycad Group, LLC, Emerald Energy
Fund I LP, EnerTech Capital Partners II L.P., ECP II Interfund L.P., Landolt &
Cie., Sequoia Aggressive Growth Fund, RockPort Capital Partners, L.P. and RP
Co-Investment Fund I, L.P. entered into that certain Securities Purchase
Agreement, dated as of May 28, 2010 (the “Purchase Agreement”);
WHEREAS, the Purchase Agreement contemplates the assignment by Assignor, and the
assumption by Assignee, of all obligations of the Assignor under each of the
Transaction Documents (as such term is defined in the Purchase Agreement) (the
“Obligations”) as a condition precedent to the Final Closing (as such term is
defined in the Purchase Agreement);
WHEREAS, Assignor and Aran Asset Management SA, Cycad Group, LLC, Emerald Energy
Fund I LP, EnerTech Capital Partners II L.P., ECP II Interfund L.P., Landolt &
Cie., Sequoia Aggressive Growth Fund, RockPort Capital Partners, L.P. and RP
Co-Investment Fund I, L.P. have entered into that certain Registration Rights
Agreement of even date herewith; and
WHEREAS, Assignor desires to assign and Assignee desires to assume the
Obligations upon the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1. Assignment. Assignor does hereby convey, transfer, assign and deliver to
Assignee, and Assignee does hereby accept from Assignor, all of Assignor’s
right, title and interest in and to the Obligations, to have and to hold the
Obligations hereby assigned, transferred and conveyed unto Assignee, its
successors and assigns, to its and their own use and behalf forever.
2. Assumption. From and after the Merger (as such term is defined in the
Purchase Agreement), Assignee shall undertake, assume and agree to perform, pay
or discharge to the extent not theretofore performed, paid or discharged the
contractual and other obligations of Assignor with respect to the Obligations.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the date first above written.

            CATALYTIC SOLUTIONS, INC.
      By:           Name:           Title:           CLEAN DIESEL TECHNOLOGIES,
INC.
      By:           Name:           Title:      

[Signature Page to Assignment and Assumption Agreement]

 

 